Citation Nr: 1209697	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  07-30 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for history of fractured phalanx right thumb, claimed as a hand injury.

2.  Entitlement to service connection for an eye condition, to include presbyopia with astigmatism, hyperopia, choroidal nevus, cortical cataract, and nuclear sclerosis cataract.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for a sleep disorder, including as secondary to PTSD.  

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

6.  Entitlement to service connection for arteriosclerotic heart disease.  

7.  Entitlement to service connection for hiatal hernia with gastroesophageal reflux disease.  

8.  Entitlement to service connection for a kidney condition.  

9.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active military service from August 1964 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In January 2012 a Board videoconference hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  Evidence was thereafter submitted directly to the Board with a waiver of agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304.  However, as the case must be remanded, the RO will also have an opportunity to review this evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Right thumb

The Veteran seeks entitlement to service connection for a right thumb condition, which he avers resulted from an injury incurred while he was raising a PT boat and a guideline snapped and broke his hand.  

A review of the Veteran's service treatment records (STRs) shows that he had a possible fracture of the thumb of the right hand.  He was treated with a splint and an ACE wrap.  A July 1967 follow up note diagnosed the Veteran with possible fracture of the distal phalanx of the right thumb.  

In June 2006 the Veteran was accorded a compensation and pension (C&P) examination.  During the examination the Veteran reported periodic numbness and tingling to his entire hand.  He also reported periodic gripping problems.  The examiner indicated that a right hand x-ray was normal.  It does not appear that this x-ray report was made part of the record.  As this evidence is relevant to the issue on appeal, remand is warranted.  Additionally, the examiner did not conduct sensory testing to determine if there was neurological impairment resulting from the injury in service.  Therefore the examination is inadequate.  

During the January 2012 Board hearing, the Veteran continued to report symptoms with respect to his hand.  He also testified that he was diagnosed with arthritis in his right hand and thumb.  See January 2012 Board hearing transcript p. 7.  

The most recent VA examination for the Veteran's fractured phalanx of the right thumb was in June 2006.  In light of the Veteran's reports of continuing symptoms with respect to his right hand, the current evidence is inadequate to assess the Veteran's claimed disability.  Therefore, a new VA examination is required to assess the Veteran's right hand condition.  The Board acknowledges that VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  

In addition, the Veteran reports that he was treated at the Danang Base Hospital.  The RO should attempt to obtain these records on remand.

Eye condition

The evidence shows that the Veteran has been diagnosed with multiple eye disorders, including cortical cataract and nuclear sclerosis cataract.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the issue on appeal is characterized as entitlement to service connection for an eye condition, to include presbyopia with astigmatism, hyperopia, choroidal nevus, cortical cataract, and nuclear sclerosis cataract.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

STRs include an April 1967 complaint of fluttering in the left eye for two to three days with slight headaches.  

VA medical records include a September 2005 complaint of vision problems in the left eye.  The Veteran denied blindness and reported that his vision changes have been gradual.  In a November 2008 note, the Veteran complained of pain around the left eye, pressure, and blurred vision.  He was diagnosed with choriodal nevus in the left eye, flat and stable; and early cataracts worse in the left eye than the right eye.  

During the January 2012 Board hearing, the Veteran testified that he was exposed to chemicals or herbicides while he was aboard the ship.  He denied having problems with his eyes in service and reported that it was approximately 19 years after service before he began having problems with his eyes.  The Veteran has also asserted that he had flashburns to his eyes from welding.  

In June 2006 the Veteran was accorded a compensation and pension (C&P) eye examination.  During the examination the Veteran reported having pain above his left eye that he described as a sharp, shooting pain.  He was diagnosed with presbyopia, astigmatism, hyperopia, choriodal nevus, cortical cataract, and nuclear sclerosis cataract.  The examiner opined that the Veteran's eye conditions were not caused by or the result of military service and found no association between the diagnoses and military service.  He also opined that the Veteran may have a decompensate phoria that caused intermittent diplopia and alleged eye pain but could not establish a relationship to military service.  However, he did not provide supporting rationale for his conclusion.  

Congenital or developmental defects, refractive errors of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation. 38 C.F.R. § 3.303(c) (2011).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive errors of the eye even if visual acuity decreased in service.  38 C.F.R. §§ 3.303(c), 4.9 (2011); see also VAOPGCPREC 82-90.  The VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes). Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  However, the June 2006 VA examiner did not provide an opinion regarding whether the Veteran's refractive error conditions were subject to a superimposed disease in service which created additional disability.  Moreover, the Veteran asserts that he was subject to flashburns in service.  

Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the June 2006 examiner did not address the Veteran's current eye conditions in relation to his complaints in service nor provide rationale for the opinion, the Veteran should be accorded a new C&P eye examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  

Psychiatric disorder, to include sleep disorder

The Veteran also seeks entitlement to service connection for PTSD, which he avers resulted from removing the body of a fellow seaman after he was burned.  He also reported that he saw horrifically wounded soldiers in a hospital in Da Nang.  

The Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.  Clemons, supra.

A January 2006 private psychologist reported that the Veteran did not fully meet the criteria for PTSD but did meet the criteria for primary insomnia and anxiety disorder, not otherwise specified.  

In July 2006 the Veteran was accorded a C&P PTSD examination.  During the examination the Veteran reported that he had to pick up the boiled body of his buddy who died in a steam pipe explosion.  He also reported that he saw horrifically wounded soldiers in a hospital in Da Nang.  The diagnosis was PTSD.  

In October 2010 the Veteran was accorded another C&P PTSD examination.  The examiner found that the Veteran did not meet the DSM-IV criteria for PTSD and assigned no Axis I diagnosis.  

During the January 2012 Board hearing, the Veteran further testified that he could see bombers flying over his ship dropping bombs.  See Board hearing transcript p. 13.  

Since the issuance of the August 2006 rating decision, VA has amended the regulations pertaining to PTSD.  Specifically, prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010, as is the case here.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  

In this regard, VA medical records reflect a diagnosis of PTSD.  Moreover, the Veteran has alleged stressors that are consistent with fear of hostile military or terrorist activity in accordance with the new regulations and, therefore, should be afforded another VA examination.  The examiner should also provide an opinion as to whether any additionally diagnosed acquired psychiatric disorders are related to his active service or reconcile the diagnoses of record.  

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from December 12, 2011.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Manlincon

In addition to the foregoing, the Veteran seeks entitlement to service connection for chronic obstructive pulmonary disease, arteriosclerotic heart disease, hiatal hernia with gastroesophageal reflux disease, and a kidney condition.  In a letter dated in August 2006, the RO notified the Veteran that his claims for entitlement to service connection for chronic obstructive pulmonary disease, arteriosclerotic heart disease, hiatal hernia with gastroesophageal reflux disease, and a kidney condition were denied.  The Veteran filed a notice of disagreement in October 2006 as to that determination.  

In January 2007, on a motion by the Secretary of VA, the Veterans Court issued a temporary stay on adjudication of cases at VA that were potentially affected by Haas.  Specifically, the stay was applicable in those cases where a claim for service connection was based on exposure to herbicides and the only evidence of exposure was the receipt of the Vietnam Service Medal or service on a vessel off the shore of Vietnam. 

In April 2007, the Veterans Court issued an order in Ribaudo v. Nicholson, 21 Vet. App. 137 (2007) (per curiam order), which dissolved the temporary stay, and stayed VA's adjudication of all cases potentially impacted by Haas until such time as the Federal Circuit issued mandate in the pending appeal of the Haas decision.

In September 2007, the RO wrote to the Veteran to inform him that the adjudication of these claims would be stayed pending a resolution of the Haas case in September 2007.  He was further informed that, once the stay was lifted, his case would be promptly adjudicated. 

The stay was lifted by Chairman's Memorandum 01-09-03, dated in January 2009. The lifting of the stay was predicated on a decision by the United States Court of Appeals of the Federal Circuit in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The Federal Circuit reversed the Veterans Court, holding that the Veteran's Court had erred in rejecting VA's interpretation of § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.

When a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Since the Veteran has filed a notice of disagreement with regard to the denial of service connection for chronic obstructive pulmonary disease, arteriosclerotic heart disease, hiatal hernia with gastroesophageal reflux disease, and a kidney condition, which were stayed under Haas, and a notice of disagreement with regard to the denial of service connection for hypertension, a statement of the case must be issued on remand pursuant to 38 CFR § 19.29.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Attempt to obtain records of treatment of the Veteran at the Danang Base Hospital in July 1967.  All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.


2.  Obtain relevant VA medical records pertaining to the Veteran dating from December 12, 2011.  

In addition, a copy of the x-ray report referenced in the June 2006 C&P examination should be incorporated with the Veteran's claims folder.  

3.  After obtaining all outstanding treatment records, schedule the Veteran for an examination of his right hand and thumb by an appropriately qualified VA examiner.  The claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

Request that the examiner provide an evaluation of any right hand condition found and an opinion as to whether any right hand condition at least as likely as not began in or is related to a period of active service.  
The examiner's attention is directed to the service treatment records dated in 1967 showing a right hand injury in service and the Veteran's current complaints of arthritis pain as well as numbness and tingling in the hand.  The rationale for any opinion offered should be provided.

4.  After obtaining all outstanding treatment records, schedule the Veteran for an examination of his eye conditions by an appropriately qualified VA examiner.  The claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

Request that the examiner provide an evaluation of the Veteran's eye conditions and an opinion as to whether the eye conditions at least as likely as not began in or are related to a period of active service to include exposure to herbicides.  In that regard, the examiner's attention is directed to the Veteran's in-service complaints of eye trouble dated in June 1967, his report of experiencing flashburns in service, and the January 2012 testimony of exposure to herbicides.  With respect to the conditions of refractive error, was there a superimposed injury in service that resulted in additional disability?

5.  Schedule the Veteran for an appropriate examination regarding his claim for service connection for an acquired psychiatric disorder, to include PTSD and primary insomnia.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The examiner is specifically requested to set forth the diagnosis for all psychiatric disorders found and opine as to whether any diagnosed condition at least as likely as not (50 percent probability or greater) began in or is related to his active service.  The examiner should reconcile the diagnosis or diagnoses found on examination with the diagnoses of record, including PTSD and primary insomnia.  See January 2006 VA examination diagnoses of primary insomnia and anxiety disorder.  

Regarding PTSD, as the Veteran reports a stressor that includes his fear of hostile military or terrorist activity, the examiner should opine as to whether the reported stressor is adequate to support a diagnosis of PTSD.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.104(f), as amended by 75 Fed. Reg. 41092 (July 15, 2010).  

A complete rationale for the examiner's opinions must be provided.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims folder was reviewed.  All indicated tests must be performed, and all findings reported in detail.  

6.  Issue the Veteran a statement of the case for the issue of service connection for chronic obstructive pulmonary disease, arteriosclerotic heart disease, hiatal hernia with gastroesophageal reflux disease, a kidney condition, and hypertension.  The Veteran must be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2011).  If a timely substantive appeal is filed with respect to these issues, the case must be returned to the Board for further appellate consideration of this issue.

7.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If the benefits sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) in accordance with 38 C.F.R. § 19.31(b)(1), which considers evidence added to the file following the issuance of the supplemental statement of the case in November 2011.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



